First California Financial Group, Inc. 8-K For further Information: At the Company:At PondelWilkinson: Ron SantarosaAngie Yang 805-322-9333 310-279-5980 Corporate Headquarters Address: 3027 Townsgate Road, Suite 300 Westlake Village, CA 91361 For Immediate Release FIRST CALIFORNIA APPOINTS RENOWNED ECONOMIST TO BOARD OF DIRECTORS WESTLAKE VILLAGE, Calif., November 6, 2009 – First California Financial Group, Inc. (Nasdaq:FCAL) today announced the appointment of Sung Won Sohn, Ph.D., to its board of directors, effective immediately.This appointment fills a vacancy at the holding company and returns the membership to ten directors. Dr. Sohn is widely recognized for his past role as Executive Vice President and Chief Economic Officer for Wells Fargo Banks.He has received many honors for the accuracy of his economic forecasting.In 2006, The Wall Street Journal noted Dr.
